Exhibit 10.1
Final Version
 
JEFFERIES SBI USA FUND L.P.
 
SUBSCRIPTION AGREEMENT
 
Dated as of July 26, 2010
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page
1. Sale and Purchase of Limited Partner Interest
    1  
 
       
2. Power of Attorney
    2  
 
       
3. Other Subscription Agreements
    3  
 
       
4. Closing
    3  
 
       
5. Representations and Warranties of the Partnership and the General Partner
    4  
 
       
5.1.Formation and Standing
    4  
5.2.Authorization of Agreement, etc.
    4  
5.3.Compliance with Laws and Other Instruments
    4  
5.4.Offer of Interests
    5  
5.5.Investment Company Act
    5  
5.6.Investment Advisers Act
    5  
5.7.Partnership Liabilities; Litigation
    5  
5.8.Placement Fees
    5  
 
       
6. Representations and Warranties of the Purchaser
    5  
 
       
6.1.Authorization of Purchase; Organization
    5  
6.2.Compliance with Laws and Other Instruments
    5  
6.3.The Memorandum, etc.
    5  
6.4.Access to Information
    6  
6.5.Evaluation of and Ability to Bear Risks
    6  
6.6.Purchase for Investment
    6  
6.7.Beneficial Ownership, etc.
    7  
6.8.Certain ERISA Matters
    7  
6.9.Certain Tax Matters
    7  
6.10.Compliance with Anti-Money Laundering Regulations, etc.
    7  
 
       
7. Management Fee
    10  
 
       
8. Amendments and Waivers
    11  
 
       
9. Survival of Representations and Warranties
    11  
 
       
10. Successors and Assigns
    11  
 
       
11. Notices
    11  
 
       
12. Applicable Law
    11  
 
       
13. Table of Contents and Headings
    11  
 
       
14. Entire Agreement
    12  
 
       
i 
       

 



--------------------------------------------------------------------------------



 



          Section   Page
15. Counterparts
    12  

EXHIBITS
Exhibit A — Form of Amended and Restated Limited Partnership Agreement
Exhibit B — Investor Questionnaire
ii 

 



--------------------------------------------------------------------------------



 



JEFFERIES SBI USA FUND L.P.
          IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN
EXAMINATION OF THE ISSUER AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS
AND RISKS INVOLVED. THE SECURITIES DESCRIBED HEREIN AND IN THE MEMORANDUM (AS
DESCRIBED BELOW) HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL, STATE OR FOREIGN
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT OR THE MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL
OFFENSE.
          THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM, AND EXCEPT AS PERMITTED PURSUANT TO THE PARTNERSHIP AGREEMENT.
INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS
OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
As of July 26, 2010
To the Undersigned Purchaser:
          Jefferies SBI USA Fund L.P., a Delaware limited partnership (the
“Partnership”), and Jefferies-SBI Strategic Investments USA LLC, a Delaware
limited liability company which acts as general partner of the Partnership (the
“General Partner”), hereby agree with the undersigned “Purchaser” or “you” (in
the case of a subscription for the account of a trust or other entity, such
terms shall refer to the trustee, fiduciary or representative making the
investment decision and executing this Subscription Agreement (this
“Agreement”), or the trust or other entity, or both, as appropriate) as follows:
          1. Sale and Purchase of Limited Partner Interest. The Partnership has
been formed under the laws of the State of Delaware, and from and after the date
of the Closing (as defined below) shall be governed by an Amended and Restated
Limited Partnership Agreement in substantially the form attached hereto as
Exhibit A (as the same may be modified in accordance with the terms of any
amendment or supplement thereto or restatement thereof, the “Partnership
Agreement”). Capitalized terms used herein without definition have the meanings
set forth in the Partnership Agreement. Subject to the terms and conditions
hereof, and in reliance upon the representations and warranties of the
respective parties contained herein, (a) the Partnership agrees to sell to you
and you irrevocably subscribe for and agree to purchase from the Partnership an
interest (an “Interest”) as a limited partner in the Partnership, (b) you agree
to become a limited partner of the Partnership (a “Limited Partner”), and
(c) the Partnership and the General Partner agree that you shall be admitted as
a Limited Partner, upon the terms and conditions, and in consideration for your
agreement to be bound by the terms and provisions, of the Partnership Agreement
and this Agreement, with a capital commitment in the amount equal to the amount
set forth opposite your

 



--------------------------------------------------------------------------------



 



signature at the end of this Agreement (your “Capital Commitment”). Subject to
the terms and conditions hereof and of the Partnership Agreement, your
obligation to subscribe and pay for your Interest shall be complete and binding
upon the execution and delivery of this Agreement, but, for the convenience of
the Partnership, your Capital Commitment shall be payable in installments as
provided in Section 7.1 of the Partnership Agreement.
          2. Power of Attorney. You hereby irrevocably constitute and appoint
Jefferies Capital Partners LLC, a Delaware limited liability company which acts
as manager of the Partnership (the “Manager”), or the successor thereof as
manager of the Partnership, with full power of substitution, as your true and
lawful attorney-in-fact and agent, to execute, acknowledge, verify, swear to,
deliver, record and file, in its or its assignee’s name, place and stead, all
instruments, documents and certificates which may from time to time be required
by the laws of the United States of America, the State of Delaware, the State of
New York, any other jurisdiction in which the Partnership conducts or plans to
conduct business, or any political subdivision or agency thereof, to effectuate,
implement and continue the valid existence and business of the Partnership,
including, without limitation, the power and authority to execute, verify, swear
to, acknowledge, deliver, record and file:
(a) all certificates and other instruments, including, without limitation, the
Partnership Agreement and any amendments thereto that have been approved by the
Partnership or are permitted under the Partnership Agreement and the Certificate
of Limited Partnership of the Partnership (the “Certificate”) and any amendments
thereto, which the Manager deems appropriate to (i) form, qualify or continue
the Partnership as a limited partnership in the State of Delaware and the State
of New York and all other jurisdictions in which the Partnership conducts or
plans to conduct business and (ii) admit the undersigned as a Limited Partner in
the Partnership;
(b) all instruments which the Manager deems appropriate to reflect any amendment
to the Partnership Agreement or the Certificate (i) so long as such amendment
does not adversely affect the interests of the undersigned Limited Partner, (x)
to satisfy any requirements, conditions, guidelines or opinions contained in any
opinion, directive, order, ruling or regulation of the Securities and Exchange
Commission, the Internal Revenue Service, or any other U.S. federal or state or
foreign agency, or in any U.S. federal or state or foreign statute, compliance
with which the Manager deems to be in the best interests of the Partnership, (y)
to change the name of the Partnership or (z) to cure any ambiguity or correct or
supplement any provision therein contained which may be incomplete or
inconsistent with any other provision therein contained so long as such
amendment does not adversely affect the interests of the undersigned Limited
Partner or (ii) to the extent the amendment is duly adopted in accordance with
the Partnership Agreement and the Act;
(c) all conveyances and other instruments which the Manager deems appropriate to
reflect and effect the dissolution and termination of the Partnership pursuant
to the terms of the Partnership Agreement, including the filing of a certificate
of cancellation of the Certificate of Limited Partnership of the Partnership as
provided for in Section 14 of the Partnership Agreement;

2



--------------------------------------------------------------------------------



 



(d) all instruments relating to (i) transfers, sales, assignments, conveyances,
pledges, hypothecations or other dispositions of interests of Limited Partners
to the extent permitted pursuant to the Partnership Agreement, or the admission
of Substitute Limited Partners pursuant to Section 12 of the Partnership
Agreement, (ii) the treatment of a Defaulting Limited Partner, an Excused
Limited Partner, or a Limited Partner whose participation in an investment is
excused, limited or discontinued pursuant to Sections 7.3 or 7.4 of the
Partnership Agreement, or (iii) any change in the Capital Commitment of any
Limited Partner, all in accordance with the terms of the Partnership Agreement;
(e) certificates of assumed name and such other certificates and instruments as
may be necessary under the fictitious or assumed name statutes from time to time
in effect in the State of New York and all other jurisdictions in which the
Partnership conducts or plans to conduct business; and
(f) any other instruments determined by the Manager to be necessary or
appropriate in connection with the proper conduct of the business of the
Partnership and which do not adversely affect the interests of the undersigned
Limited Partner.
     Such attorney-in-fact and agent shall not, however, have the right, power
or authority to amend or modify the Partnership Agreement when acting in such
capacities, except to the extent authorized herein.
     The power of attorney granted herein shall be deemed to be coupled with an
interest, shall be irrevocable, shall survive and not be affected by the
dissolution, bankruptcy, death, incapacity, incompetence or legal disability of
the undersigned and shall extend to its successors and assigns. The power of
attorney granted herein may be exercised by such attorney-in-fact and agent for
all Limited Partners of the Partnership (or any of them) by a single signature
of the Manager acting as attorney-in-fact. Any Person dealing with the
Partnership may conclusively presume and rely upon the fact that any instrument
referred to above, executed by such attorney-in-fact and agent, is authorized,
regular and binding, without further inquiry. If required, the undersigned shall
execute and deliver to the Manager, within five days after receipt of a request
therefor, such further designations, powers of attorney or other instruments as
the Manager shall reasonably deem necessary for the purposes hereof.
          3. Other Subscription Agreements. The Partnership has entered into or
expects to enter into separate but substantially identical subscription
agreements (the “Other Subscription Agreements” and, together with this
Agreement, the “Subscription Agreements”) with other purchasers (the “Other
Purchasers”), providing for the sale to the Other Purchasers of Interests and
the admission of the Other Purchasers as Limited Partners. The Parallel Funds
will also enter into separate but substantially identical subscription
agreements with their respective investors (the “Parallel Subscription
Agreements”). This Agreement, the Other Subscription Agreements and the Parallel
Subscription Agreements are separate agreements. The sales of Interests to you
and the Other Purchasers and the sales pursuant to the Parallel Subscription
Agreements are to be separate sales.
     4. Closing. The closing (the “Closing”) of the sale to you, and the
subscription for and purchase by you, of an Interest, and your admission as a
Limited Partner, shall take place on the date hereof at the offices of Dechert
LLP, 1095 Avenue of the Americas, New York, New York

3



--------------------------------------------------------------------------------



 



10036, upon the execution of this Agreement by each of you and the General
Partner. At the Closing, the General Partner will list you as a Limited Partner
on Schedule A of the Partnership Agreement following the execution and delivery
of the Partnership Agreement by you or on your behalf.
          5. Representations and Warranties of the Partnership and the General
Partner. The Partnership and the General Partner jointly and severally represent
and warrant that:
     5.1. Formation and Standing. The Partnership is duly formed, validly
existing and in good standing as a limited partnership under the laws of the
State of Delaware, and has all requisite limited partnership power and authority
to carry on its business as now conducted and as proposed to be conducted as
described in the Confidential Offering Memorandum dated June, 2010 (together
with any amendments and supplements thereto, the “Memorandum”), relating to the
private offering of limited partner interests by Jefferies Capital Partners V
L.P. (“JCP V”), an Institutional Parallel Fund to the Partnership, and the
Partnership Agreement. The General Partner is duly formed, validly existing and
in good standing as a limited liability company under the laws of the State of
Delaware and has all requisite limited liability company power and authority to
act as general partner of the Partnership and to carry out the terms of this
Agreement and the Partnership Agreement applicable to it. The Manager is duly
formed, validly existing and in good standing as a limited liability company
under the laws of the State of Delaware, and has all requisite limited liability
company power and authority to act as the manager of the Partnership as
contemplated by the Memorandum (as described therein with respect to JCP V) and
the Partnership Agreement.
     5.2. Authorization of Agreement, etc. The execution, delivery and
performance of this Agreement have been duly authorized by all necessary action
on behalf of the Partnership, and this Agreement is a legal, valid and binding
agreement of the Partnership, enforceable against the Partnership in accordance
with its terms. The execution, delivery and performance by the General Partner
of the Partnership Agreement and this Agreement have been authorized by all
necessary action on behalf of the General Partner, and each of the Partnership
Agreement and this Agreement is a legal, valid and binding agreement of the
General Partner, enforceable against the General Partner in accordance with its
terms.
     5.3. Compliance with Laws and Other Instruments. The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
will not conflict with or result in any violation of or default under any
provision of the Partnership Agreement, or any agreement or other instrument to
which the Partnership is a party or by which it or any of its properties are
bound, or any permit, franchise, judgment, decree, statute, order, rule or
regulation applicable to the Partnership or its business or properties. The
execution and delivery of the Partnership Agreement and this Agreement and the
consummation of the transactions contemplated thereby will not conflict with or
result in any violation of or default under any provision of the limited
liability company agreement of the General Partner, or any agreement or other
instrument to which the General Partner is a party or by which it or any of its
properties are bound, or any permit, franchise, judgment, decree, statute,
order, rule or regulation applicable to the General Partner or its business or
properties.

4



--------------------------------------------------------------------------------



 



     5.4. Offer of Interests. Neither the Partnership nor anyone acting on its
behalf has taken or will take any action that would subject the issuance and
sale of the Interests to the registration requirements of the Securities Act of
1933, as amended (the “Securities Act”).
     5.5. Investment Company Act. Subject to the accuracy of the representations
of the Purchaser in the Investor Questionnaire attached hereto and of the
representations of the Other Purchasers in the Investor Questionnaires included
in the Other Subscription Agreements, the Partnership is not required to
register as an “investment company” under the Investment Company Act of 1940, as
amended (the “Company Act”).
     5.6. Investment Advisers Act. Neither the Manager nor the General Partner
is required to register as an “investment adviser” under the Investment Advisers
Act of 1940, as amended.
     5.7. Partnership Liabilities; Litigation. Prior to the date hereof, the
Partnership has not incurred any material liabilities other than liabilities in
respect of Organizational Expenses. There is no action, proceeding or
investigation pending or, to the knowledge of the General Partner or the
Partnership, threatened against the General Partner, the Manager or the
Partnership.
     5.8. Placement Fees. There are no placement or other similar fees in
connection with the negotiation of this Agreement or the consummation of the
sale of your Interest except for such as shall be borne by the Manager, directly
or indirectly.
          6. Representations and Warranties of the Purchaser. You represent and
warrant to the Partnership, the General Partner and each of the other Partners
that:
     6.1. Authorization of Purchase; Organization. You have the full power and
authority to execute, deliver and perform this Agreement and to subscribe for
and purchase an Interest hereunder. Your purchase of an Interest and your
execution, delivery and performance of this Agreement and the Partnership
Agreement have been duly authorized by all necessary corporate or other action
on your behalf, and this Agreement and the Partnership Agreement are your legal,
valid and binding obligations, enforceable against you in accordance with their
respective terms.
     6.2. Compliance with Laws and Other Instruments. The execution and delivery
of this Agreement and the Partnership Agreement, the consummation of the
transactions contemplated hereby and thereby and the performance of your
obligations hereunder and thereunder will not conflict with, or result in any
violation of or default under, any provision of any charter, by-laws, trust
agreement, partnership agreement, operating agreement or other governing
instrument applicable to you, or any agreement or other instrument to which you
are a party or by which you or any of your properties are bound, or any permit,
franchise, judgment, decree, statute, order, rule or regulation applicable to
you or your business or properties.
     6.3. The Memorandum, etc. You have been furnished with a copy of the
Memorandum, this Agreement and the form of Partnership Agreement attached hereto
as Exhibit A, and you understand the risks of, and other considerations relating
to, a purchase of an Interest, including the risks set forth under the caption
“Certain Investment

5



--------------------------------------------------------------------------------



 



Considerations” in the Memorandum and the effect of the provisions of
Section 7.4 of the Partnership Agreement. You understand that the Memorandum
describes specifically JCP V, but that the Partnership shall invest on a pari
passu basis with JCP V. You represent and warrant that the Interests were not
offered to you by any means of general solicitation or general advertising. In
that regard, you are not purchasing the Interests: (a) as a result of or
subsequent to becoming aware of any advertisement, article, notice or other
communication published in any newspaper, magazine or similar medium, generally
available electronic communication, broadcast over television or radio or
generally available to the public on the Internet or the Worldwide Web; (b) as a
result of or subsequent to attendance at a seminar or meeting called by any of
the means set forth in (a); or (c) as a result of or subsequent to any
solicitations by a person not previously known to you in connection with
investments in securities generally. Moreover, you confirm that you have not
relied on any representations or other information purported to be given on
behalf of the Partnership, except as set forth herein, in the Memorandum, the
Partnership Agreement and the opinions of counsel delivered at the Closing, or
otherwise supplied by the Partnership or the General Partner.
     6.4. Access to Information. You have been provided an opportunity to ask
questions of, and you have received answers thereto satisfactory to you from,
the Partnership and its representatives regarding the terms and conditions of
the offering of Interests, and you have obtained all additional information
requested by you of the Partnership and its representatives to verify the
accuracy of all information furnished to you regarding the offering of
Interests.
     6.5. Evaluation of and Ability to Bear Risks. You have such knowledge and
experience in financial affairs that you are capable of evaluating the merits
and risks of purchasing an Interest, and you have not relied in connection with
this investment upon any representations, warranties or agreements other than
those set forth in this Agreement, the Partnership Agreement, the opinions of
counsel delivered at the Closing, and the Memorandum. Your financial situation
is such that you can afford to bear the economic risk of holding the Interest
for an indefinite period of time, and you can afford to suffer the complete loss
of your investment in the Interest. You are (a) an “accredited investor” as such
term is defined in Rule 501 of Regulation D promulgated under the Securities
Act, and (b) a “qualified purchaser” as defined under Section 2(a)(51)(A) of the
Company Act, and you represent and warrant that you have duly completed the
Investor Questionnaire attached hereto as Exhibit B and that the information
contained therein is true and correct. You hereby agree to promptly notify the
General Partner if at any time any of the information provided in the Investor
Questionnaire is no longer true and correct.
     6.6. Purchase for Investment. You are acquiring the Interest to be
purchased by you pursuant to this Agreement for your own account, not with a
view to or for sale in connection with any distribution of all or any part of
such Interest. You hereby agree that you will not, directly or indirectly,
transfer all or any part of such Interest (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of all or any part of the
Interest) except in accordance with (a) the registration provisions of the
Securities Act or an exemption from such registration provisions, (b) any
applicable state or non-U.S. securities laws, and (c) the terms of the
Partnership Agreement. You understand that you may not transfer your Interest to
a person falling under any of the sub-items of Article 63, Paragraph 1, Item 1
of the Financial Instruments and Exchange Law (“FIEL”). You understand that you
must bear the economic risk of an investment in an Interest for an indefinite
period of time

6



--------------------------------------------------------------------------------



 



because, among other reasons, the Interests are illiquid and the offering and
sale of the Interests have not been registered under the Securities Act and,
therefore, the Interests cannot be sold unless they are subsequently registered
under the Securities Act or an exemption from such registration is available.
You also understand that sales or transfers of the Interests are further
restricted by the provisions of the Partnership Agreement, and may be restricted
by applicable state and non-U.S. securities laws.
     6.7. Beneficial Ownership, etc. If you are not a natural person, (a) you
have not been formed, organized, reorganized, capitalized or recapitalized for
the purpose of acquiring an Interest, (b) your Capital Commitment is less than
or equal to 20% of your total assets or, if you are an investment fund or other
collective investment scheme, less than or equal to 20% of your committed
capital, (c) your stockholders, partners, members or other beneficial owners do
not have and will not have individual discretion as to their participation in
particular investments made by the Partnership, (d) you are not an investment
company registered or required to be registered under the Company Act and
(e) you are not a participant-directed defined contribution plan. You understand
and agree that the representations and warranties set forth above in this
Section 6.7 shall be deemed repeated and reaffirmed by you as of each date that
you are required to make a contribution of capital to the Partnership pursuant
to the Partnership Agreement, and if at any time during the term of the
Partnership the representations and warranties set forth in this Section 6.7
shall cease to be true, you shall promptly notify the General Partner. If you
are unable to make any of the representations set forth in the preceding
sentences of this Section 6.7, you shall have so indicated to the General
Partner in writing and shall have provided the General Partner at least five
Business Days prior to the date hereof with evidence (including opinions of
outside counsel, if requested by the General Partner) satisfactory in form and
substance to the General Partner relating to compliance with the Securities Act,
the Company Act and such other governmental rules and regulations as the General
Partner shall request.
     6.8. Certain ERISA Matters. You represent that no part of the funds used by
you to acquire an Interest constitutes assets of any “benefit plan investor”
within the meaning of section 3(42) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), and U.S. Department of Labor regulation 29
C.F.R. 2510.3-101, including assets allocated to any insurance company separate
account in which any such employee benefit plan (or its related trust) has any
interest. You acknowledge that, as a Limited Partner, you generally will have no
right to withdraw from the Partnership.
     6.9. Certain Tax Matters. Either (a) you are not a partnership, grantor
trust, or S corporation, or (b) you are such an entity, but (i) less than 65% of
your value is attributable to your interests in the Partnership, and (ii)
permitting the Partnership to satisfy the 100-partner limitation in Treasury
Regulations section 1.7704-1(h)(ii) is not a principal purpose of your
beneficial owners investing in the Partnership through you; provided that if you
are unable to make either such representation, you shall have so indicated to
the General Partner in writing and shall have provided the General Partner with
evidence (including opinions of counsel) satisfactory in form and substance to
the General Partner relating the status of the Partnership under section 7704 of
the Code.
     6.10. Compliance with Anti-Money Laundering Regulations, etc.

7



--------------------------------------------------------------------------------



 



     (a) Either (i) the Purchaser (A) is subscribing for an Interest for the
Purchaser’s own account, own risk and own beneficial interest, (B) is not acting
as an agent, representative, intermediary, nominee or in a similar capacity for
any other person or entity, nominee account or beneficial owner, whether a
natural person or entity (each such natural person or entity, an “Underlying
Beneficial Owner”) and no Underlying Beneficial Owner will have a beneficial or
economic interest in the Interest being purchased by the Purchaser (whether
directly or indirectly, including without limitation, through any option, swap,
forward or any other hedging or derivative transaction), (C) if it is an entity,
including a fund-of-funds, trust, pension plan or any other entity that is not a
natural person (each, an “Entity”), has carried out thorough due diligence as to
and established the identities of such Entity’s partners, members, shareholders,
directors, officers, trustees, beneficiaries and grantors (to the extent
applicable, each a “Related Person” of such Entity), holds the evidence of such
identities, will maintain all such evidence for at least five years from the end
of the Investment Term, will request such additional information as the
Partnership may require to verify such identities as may be required by
applicable law, and will make such information available to the Partnership upon
its request, and (D) does not have the intention or obligation to transfer all
or a portion of its Interest to any Underlying Beneficial Owner or any other
person; or (ii) the Purchaser (A) is subscribing for an Interest as a record
owner and will not have a beneficial ownership interest in the Interest, (B) is
acting as an agent, representative, intermediary, nominee or in a similar
capacity for one or more Underlying Beneficial Owners and understands and
acknowledges that the representations, warranties and covenants made in this
Agreement are made by the Purchaser with respect to both the Purchaser and the
Underlying Beneficial Owner(s), (C) has all requisite power and authority from
the Underlying Beneficial Owner(s) to execute and perform the obligations under
this Agreement, (D) has carried out thorough due diligence as to and established
the identities of all Underlying Beneficial Owners (and the identities of such
Underlying Beneficial Owner’s Related Persons (to the extent applicable)), holds
the evidence of such identities, will maintain all such evidence for at least
five years from the end of the Investment Term, and will make such information
available to the Partnership upon its request and (E) does not have the
intention or obligation to transfer all or a portion of its Interest to any
person other than the Underlying Beneficial Owner(s).
     (b) If the Purchaser is a “financial institution” as such term is defined
in the U.S. Bank Secrecy Act (31 U.S.C. § 5311 et seq.), as amended, and the
regulations promulgated thereunder by the U.S. Department of the Treasury, as
such regulations may be amended from time to time (the “Bank Secrecy Act”), the
Purchaser has anti-money laundering policies and procedures in place reasonably
designed to collect information with respect to and verify the identity of its
Underlying Beneficial Owners or Related Persons.
     (c) Assuming the accuracy of the representations made by the General
Partner and the Partnership in Section 5, the purchase of an Interest that is
being made on its own behalf or, if applicable, on behalf of any Underlying
Beneficial Owner does not contravene, and amounts to be contributed by the
Purchaser or any Underlying Beneficial Owner to the Partnership were and are not
directly or indirectly derived from activities that contravene U.S. federal,
state, local or international laws and regulations applicable to the Purchaser
or such Underlying Beneficial Owner, as the case may be, including anti-money
laundering laws and regulations (a “Prohibited Investment”).

8



--------------------------------------------------------------------------------



 



     (d) Federal regulations and Executive Orders administered by the Department
of the Treasury’s Office of Foreign Assets Control (“OFAC”) prohibit, among
other things, the engagement in transactions with, and the provision of services
to, certain foreign countries, territories, entities and individuals. The lists
of OFAC prohibited countries, territories, persons and entities can be found on
the OFAC website at <www.treas.gov/ofac>. Neither the Purchaser nor, if
applicable, any Underlying Beneficial Owner or Related Person, is a country,
territory, person or entity named on an OFAC list, nor is the Purchaser nor, if
applicable, any Underlying Beneficial Owner or Related Person, a natural person
or entity with whom dealings are prohibited under any OFAC regulations.
     (e) Neither the Purchaser nor, if applicable, any Underlying Beneficial
Owner or Related Person, is a senior foreign political figure, or any immediate
family member or close associate of a senior foreign political figure within the
meaning of, and applicable guidance issued by the Department of the Treasury
concerning, the Bank Secrecy Act.
     (f) Neither the Purchaser nor, if applicable, any Underlying Beneficial
Owner or Related Person, is a foreign bank without a physical presence in any
country other than a foreign bank that (i) is an affiliate of a depositary
institution, credit union or foreign bank that maintains a physical presence in
the United States or a foreign country, as applicable, and (ii) is subject to
supervision by a banking authority in the country regulating such affiliated
depositary institution, credit union, or foreign bank. A foreign bank described
in the preceding clauses (i) and (ii) is referred to herein as a “Regulated
Affiliate”, and a foreign bank without a physical presence in any country that
is not a Regulated Affiliate is referred to herein as a “Foreign Shell Bank”. In
addition, the Capital Contributions of the Purchaser and, if applicable, any
Underlying Beneficial Owner, do not originate from, nor will they be routed
through, an account maintained at (A) a Foreign Shell Bank or (B) a foreign bank
(other than a Regulated Affiliate) that is barred, pursuant to its banking
license, from conducting banking activities with the citizens of, or with the
local currency of, the country that issued the license.
     (g) The Purchaser agrees promptly to notify the General Partner should the
Purchaser become aware of any change in the information set forth in paragraphs
(a) through (f) of this Section 6.10. The Purchaser is advised that, by law, the
Partnership may be obligated to “freeze the account” of such Purchaser, either
by prohibiting additional contributions of capital or subscriptions for
Interests, declining any requests by you to transfer your Interest and/or
segregating the assets in the Purchaser’s account in compliance with
governmental regulations, and the Partnership may also be required to report
such action and to disclose the Purchaser’s identity to OFAC or other government
agencies. To the fullest extent permitted by law, the Purchaser shall have no
claim against any Covered Person for any form of damages as a result of any of
the actions described in this Section 6.10(g).
     (h) The Purchaser understands and agrees that, notwithstanding anything to
the contrary contained in the Partnership Agreement, if, following the
Purchaser’s purchase of an Interest, it is discovered that the investment is or
has become a Prohibited Investment, such purchase may immediately be redeemed by
the Partnership or otherwise be subject to the remedies required by law, and, to
the fullest extent permitted by law, the Purchaser shall have no claim against
the Partnership or the General Partner for any Claims or Damages relating to or
arising out of such forced redemption or other action.

9



--------------------------------------------------------------------------------



 



     (i) The Purchaser agrees to provide the General Partner at any time during
the life of the Partnership with such information as the General Partner
determines to be necessary and appropriate to verify compliance with the
anti-money laundering laws and regulations of any applicable jurisdiction,
including laws and regulations applicable to a portfolio investment of the
Partnership, or to respond to requests for information concerning the identity
of Limited Partners from any governmental entity (including any governmental
body, agency, authority or instrumentality in any jurisdiction exercising
executive, legislative, regulatory or administrative functions of government),
self-regulatory organization or financial institution in connection with its
anti- money laundering compliance procedures, and to update such information as
necessary. The Purchaser understands and agrees that the Partnership may be
required to release confidential information about the Purchaser and, if
applicable, any Underlying Beneficial Owner or Related Person to any person, if
the General Partner, in its sole discretion, determines that such disclosure is
necessary to comply with applicable anti-money laundering laws and regulations.
The representations and warranties set forth in this Section 6 shall be deemed
repeated and reaffirmed by the Purchaser as of each date that the Purchaser is
required to make a contribution of capital to or receives a distribution from
the Partnership. If at any time during the life of the Partnership the
representations and warranties set forth in this Section 6 shall cease to be
true, the Purchaser shall promptly so notify the General Partner in writing.
          7. Management Fee. In consideration of the investment advisory and
management services referred to in Section 3.1 of the Partnership Agreement, you
shall pay to the Manager an annual fee (the “Management Fee”) in installments,
payable when billed for the period from the Closing through December 31, 2010,
and thereafter semi-annually in advance as of each July 1 and January 1
thereafter prior to the expiration of the Investment Term (each, a “Payment
Date”), in an amount not in excess of your Remaining Capital Commitment
calculated as follows:
     (a) (i) through the earliest of (x) the termination of the Investment
Period, (y) one year after the date on which an amount equal to 75% of the
aggregate Capital Commitments of the Non-Defaulting Limited Partners (excluding
Capital Commitments reserved but not yet committed for Follow-on Investments)
have been invested or committed for investment and (z) the date on which the
Principals hold an initial closing in respect of a new private equity fund
having the same investment objective as the Partnership, an amount equal to 2%
per annum of your Capital Commitment, and (ii) thereafter until the last day of
the Investment Term, an amount equal to 1.75% per annum of your pro rata share
(expressed as a fraction, the numerator of which is your Capital Commitment and
the denominator of which is an amount equal to the aggregate Capital Commitments
of all the Partners) of the aggregate Carrying Value of the Portfolio
Investments from time to time held by the Partnership;
     (i) reduced, but not below zero, by an amount equal to your pro rata share
(expressed as a fraction, the numerator of which is your Capital Commitment and
the denominator of which is an amount equal to the aggregate Capital Commitments
of all the Partners) of the Partnership’s proportionate share (based on the
Committed Capital of the Partnership and the Institutional Parallel Funds) of
80% of all Fee Income received by the Manager or the General Partner since the
previous Payment Date.

10



--------------------------------------------------------------------------------



 



To the extent that the Management Fee is not reduced as of any given Payment
Date by the fees or amounts referred to in sub-clause (b) above (or any portion
thereof determined with respect to a previous Payment Date and carried over to
the current Payment Date pursuant to this sentence) because the Management Fee
has been reduced to zero, the excess shall be carried over to the next
succeeding Payment Date (and, if necessary, to one or more subsequent Payment
Dates) and applied as a reduction of the Management Fee, but not below zero, for
such succeeding Payment Date (or a subsequent Payment Date). Installments for
any period other than a full semi-annual period shall be adjusted on a pro rata
basis according to the actual number of days elapsed.
          8. Amendments and Waivers. This Agreement may be amended and the
observance of any provision hereof may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of you and the Partnership.
          9. Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by you or by or on behalf of the
Partnership in connection with the transactions contemplated by this Agreement
shall survive the execution and delivery of this Agreement, any investigation at
any time made by or on behalf of the Partnership or you, and the issue and sale
of Interests.
          10. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto, and the Manager and its successors and assigns as
third party beneficiaries hereof.
          11. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given to any
party when delivered by hand, when delivered by facsimile or e-mail and
confirmed, or when mailed, first-class postage prepaid, (a) if to you, to you at
the address, telecopy number or e-mail address set forth below your signature,
or to such other address, telecopy number or e-mail address as you shall have
furnished to the Partnership in writing, and (b) if to the Partnership, to it at
520 Madison Avenue, 10th Floor, New York, New York 10022, telephone
(212) 284-1700, fax number (212) 284-1717, attention: Brian P. Friedman
(bfriedman@jefferies.com), with a copy to Carmen Romano, Esq.
(carmen.romano@dechert.com), Dechert LLP, Cira Centre, 2929 Arch Street,
Philadelphia, PA 19104, fax number 215-994-2222, or to such other address or
addresses, telecopy number or numbers or e-mail address or addresses, as the
Partnership shall have furnished to you in writing, provided that any notice to
the Partnership shall be effective only if and when received by the General
Partner.
          12. Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO SHALL BE INTERPRETED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE AND
TO BE PERFORMED WHOLLY WITHIN THAT JURISDICTION WITHOUT REFERENCE TO CONFLICTS
OF LAW PRINCIPLES THEREOF.
          13. Table of Contents and Headings. The table of contents and the
headings of the sections of this Agreement are inserted for convenience only and
shall not be deemed to constitute a part hereof.

11



--------------------------------------------------------------------------------



 



          14. Entire Agreement. This Agreement contains the entire agreement of
the parties with respect to the subject matter of this Agreement, and there are
no representations, covenants or other agreements except as stated or referred
to herein.
          15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute a single instrument.
          If you are in agreement with the foregoing, please sign the form of
agreement on the enclosed counterparts of this Agreement and return such
counterparts to the General Partner. Upon acceptance by the General Partner,
this Agreement shall become a binding agreement between you and the Partnership.

12



--------------------------------------------------------------------------------



 



            JEFFERIES SBI USA FUND L.P
      By:   Jefferies-SBI Strategic Investments USA LLC,         its General
Partner            By:   Jefferies Capital Partners LLC,         its Managing
Member   

            By:   /s/ Brian P. Friedman       Name:   Brian P. Friedman     
Title:   Managing Member   

            JEFFERIES-SBI STRATEGIC INVESTMENTS USA LLC
      By:   Jefferies Capital Partners LLC,         its Managing Member         
    By:   /s/ Brian P. Friedman       Name:   Brian P. Friedman      Title:  
Managing Member        The undersigned Manager is executing and delivering this
Agreement solely for the purpose of agreeing to and accepting the benefits of
the provisions of Sections 2 and 7.

JEFFERIES CAPITAL PARTNERS LLC
      By:   /s/ Brian P. Friedman       Name:   Brian P. Friedman      Title:  
Managing Member     

13



--------------------------------------------------------------------------------



 



The foregoing Agreement is
hereby agreed to by the
undersigned as of the 26th
day of July, 2010

          Jefferies Group, Inc.
    Amount of Capital Commitment:  By:   /s/ Lloyd H. Feller     $75,000,000   
Name:   Lloyd Feller        Title:   General Counsel       

Name, Address, Facsimile
Number and E-mail Address for Notices: Peregrine Broadbent:
pbroadbent@jefferies.com
Jefferies Group, Inc., 520 Madison Ave., New York, NY 10021
Location of Principal Executive Office: 520 Madison Ave., New York, NY 10021
Attention: Chief Financial Officer; GC

         
Facsimile:
       
 
       
 
       
Telephone:
       
 
       
 
       
E-mail:
       
 
       

14



--------------------------------------------------------------------------------



 



Exhibit A
Amended and Restated
Limited Partnership Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B
INVESTOR QUESTIONNAIRE

A.   General Information   1.   The Purchaser       Name: Jefferies Group, Inc.
 
      Type of investor (e.g., individual, corporation, trust, limited
partnership, general partnership, limited liability company):corporation
 

         
 
  Permanent residence or principal place of business:   520 Madison Ave., NY, NY
10021 
 
  (as applicable)   (Number and Street)

                       
 
            (City)   (State)   (Zip Code)   (Country)

         
 
  Address for correspondence (if different from above):    
 
       
 
      (Number and Street)

                       
 
            (City)   (State)   (Zip Code)   (Country)

    Preferred mailing address: Residence                     ; Business x     

                     
 
  Telephone number:       E-mail Address:        
 
     
 
     
 
   
 
                   
 
  Facsimile number:                          

2.   Authorized Individual Executing this Questionnaire or Individual
Responsible for Investment Decisions on Behalf of Purchaser

         
 
  Name: Lloyd H. Feller    
 
       

         
 
  Address:same    
 
       
 
      (Number and Street)

                       
 
            (City)   (State)   (Zip Code)   (Country)

    Principal occupation and current position or title: EVP, Secretary & General
Counsel                     

Telephone number: 212-284-2266                     E-mail Address:
lfeller@jefferies.com

         
 
  Facsimile number:    
 
       

         
 
  Title or relationship to the investor (e.g., attorney, accountant):    
 
       

3.   Primary Contact Person for Purchaser (if applicable)

         
 
  Name: Peregrine Broadbent    
 
       

         
 
  Address:same    
 
       
 
      (Number and Street)

                       
 
            (City)   (State)   (Zip Code)   (Country)

    Telephone number: 212-284-2338                     E-mail
Address:pbroadbent@jefferies.com

         
 
  Facsimile number:    
 
       

 



--------------------------------------------------------------------------------



 



Title or relationship to the Purchaser (e.g., attorney, accountant): CFO

 

4.   Alternative Contact Person for Drawdown Notices (if applicable)

Name:

 

Address:  

 

   

 
  (Number and Street)      
 

              (City)   (State)   (Zip Code)   (Country)

             
Telephone number:
      E-mail Address:    
 
           

Facsimile number:

 

Title or relationship to the Purchaser (e.g., attorney, accountant):

 

5.   [RESERVED]   6.   Entities

State or other jurisdiction in which incorporated or formed:DE

 

Date of incorporation or formation:12/23/1998

 

B.   Other Certifications   1.   The Purchaser was formed, organized,
reorganized, capitalized or recapitalized for the specific purpose of purchasing
an Interest:

Yes o     No þ

    NOTE: If “Yes,” each person who is a beneficial owner of the Purchaser:
(i) must separately qualify as an “accredited investor,” (ii) must separately
indicate whether the beneficial owner is a “qualified purchaser” (as described
below), and (iii) must complete a copy of this Investor Questionnaire as if such
person were directly purchasing an Interest.   2.   (a) The Purchaser is an
investment company or, but for the exceptions provided in Sections 3(c)(1) or
3(c)(7) of the Investment Company Act of 1940, as amended (the “Company Act”),
would be an “investment company” under the Company Act.

Yes o     No þ

    NOTE: If “No,” proceed to Question 3 below.       (b) The Purchaser had one
or more beneficial owners of its outstanding securities (determined in
accordance with Section 3(c)(1)(A) of the Company Act) on or before April 30,
1996.

Yes o     No o

    (c) If “Yes,” the Purchaser has received the consent of all investors and
beneficial owners as required under Section 2(a)(51)(C) of the Company Act in
order for the investor to be treated as a “qualified purchaser.”

2



--------------------------------------------------------------------------------



 



Yes o No o

*   [If the Purchaser answered “Yes” to 2(a), then, upon request of the General
Partner, the investor shall be required to disclose to the General Partner the
number of “beneficial owners” (within the meaning of the Company Act) of voting
securities of the Purchaser.]*   3.   The Purchaser is exempt from U.S. federal
income taxation under Section 501(a) of the Internal Revenue Code of 1986, as
amended (the “Code”).

Yes o No þ

4.   The Purchaser is controlled by U.S. persons or entities.

Yes þ No o

5.   The Purchaser is a “United States person” for U.S. federal income tax
purposes. 1

Yes þ No o

    If “Yes,” the Purchaser must provide a completed and executed copy of
Internal Revenue Service Form W-9 to the General Partner prior to the Closing
Date.       If “No,” the Purchaser must provide a completed and executed copy of
Internal Revenue Service Form W-8BEN (or other applicable form of Form W-8) to
the General Partner prior to the Closing Date.       Other Information

  (a)   Within the past two years, has the Purchaser made a general assignment
for the benefit of creditors, been in receivership or filed or had filed against
the investor a petition in bankruptcy?

Yes o No þ

  (b)   Are there any lawsuits outstanding or threatened involving the
Purchaser, or are there any claims against the Purchaser, that could materially
affect the Purchaser’s net worth as reported in this Investor Questionnaire? If
“Yes,” please provide details on a separate sheet.

Yes o No þ
 

1   The term “United States person” means (i) a citizen or resident of the
United States; (ii) a domestic partnership; (iii) a domestic corporation;
(iv) an estate that is not a “foreign estate” as defined in the Code; (v) any
trust if a court within the United States is able to exercise primary
supervision over its administration and one or more United States persons have
the authority to control all of its substantial decisions.

3



--------------------------------------------------------------------------------



 



  (c)   Please indicate below any additional matter of a financial nature that
is relevant to an analysis of the Purchaser’s financial position:        
 
       
 
    (d)   Are you a person (including an entity) that has discretionary
authority or control with respect to the assets of the Partnership or a person
that provides investment advice with respect to Partnership assets, or an
“affiliate” of such a person? For purposes of this representation, an
“affiliate” is any person controlling, controlled by or under common control
with the Fund or any of its investment advisers, including by reason of having
the power to exercise a controlling influence over the management or policies of
the Fund or its investment adviser(s).

Yes o No þ

C.   Purchaser Eligibility (Purchasers must complete both parts 1 and 2 below)  
1.   Accredited Investor

          Interests will be sold only to investors who are “accredited
investors,” as defined in Rule 501 under the Securities Act of 1933, as amended
(the “Securities Act”). For additional information regarding the definition of
“accredited investor,” please refer to Rule 501 under the Securities Act. Please
indicate the basis of the investor’s “accredited investor” status by checking
all applicable statements below.
          The Purchaser is:

  (a)   [RESERVED];     (b)   [RESERVED];

    (c) o   a bank, as defined in Section 3(a)(2) of the Securities Act, or a
savings and loan association, building and loan association, cooperative bank,
homestead association or similar institution, as defined in Section 3(a)(5)(A)
of the Securities Act, in each case whether acting in its individual or
fiduciary capacity;       (d) o   a broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934, as amended;       (e) o   an
insurance company as defined in Section 2(a)(13) of the Securities Act;  
    (f) o   an investment company registered under the Company Act;       (g) o
  (i) a business development company as defined in Section 2(a)(48) of the
Company Act or (ii) a Small Business Investment Company licensed by the United
States Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958;

4



--------------------------------------------------------------------------------



 



  (h) o an employee benefit plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, if such plan has total assets in excess of $5,000,000;  
  (i) o any employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of ERISA, which is either
a bank, savings and loan association, insurance company or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000;     (j)   [RESERVED]     (k) o a private business development
company as defined in Section 202(a)(22) of the Investment Advisers Act of 1940,
as amended (the “Advisers Act”);     (l) þ a corporation, a partnership, a
Massachusetts or similar business trust, or an organization described in
Section 501(c)(3) of the Code, in each case not formed for the specific purpose
of acquiring an Interest, with total assets in excess of $5,000,000;     (m) o a
trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring an Interest, whose purchase is directed by persons having
such knowledge and experience in financial and business matters that they are
capable of evaluating the merits and risks of the prospective investment;    
(n) o an entity in which each and every one of the equity owners is an
accredited investor.

  •   If the Purchaser checked this statement, please provide a list of all
equity owners and a completed Investor Questionnaire from each equity owner.

2. Qualified Purchaser
     Interests will be sold only to investors who meet the requirements of a
“qualified purchaser” as defined for purposes of Section 3(c)(7) of the Company
Act. For additional information regarding the definition of “qualified
purchaser” please refer to Sections 3(c)(7) and 2(a)(51)(A) of the Company Act
and the related provisions and rules (including but not limited to Rule 2a51-1).
     Please indicate the basis of the Purchaser’s “qualified purchaser” status
by checking all applicable statements below.
     The Purchaser is:

  (a) o an individual (including any person who holds a joint, community
property, or other similar shared ownership interest in an issuer that is
excepted under Section 3(c)(7) of the Company Act with that person’s qualified
purchaser spouse) who owns not less than $5,000,000 in Investments (as defined
herein);

5



--------------------------------------------------------------------------------



 



  (b) o a company1 that owns at least $5,000,000 in Investments and that is
owned directly or indirectly by or for two or more natural persons who are
related as siblings or spouse (including former spouses), or direct lineal
descendants by birth or adoption, spouses of such persons, the estates of such
persons, or foundations, charitable organizations, or trusts established by or
for the benefit of such persons (“Family Company”);     (c) o a trust that is
not covered by clause (b) and that was not formed for the specific purpose of
acquiring the securities offered, as to which the trustee or other person
authorized to make decisions with respect to the trust, and each settlor or
other person who has contributed assets to the trust, is a person described in
clause (a), (b) or (d);     (d) þ  a person (including a company), acting for
its own account or the accounts of other qualified purchasers, who in the
aggregate owns and invests on a discretionary basis, not less than $25,000,000
in Investments;     (e) o a “Qualified Institutional Buyer” as defined in
Rule 144A under the Securities Act (as that term is modified by the limitations
imposed thereon by Rule 2a51-1(g)(1) under the Company Act);     (f) o a
company, regardless of the amount of its investment, each of the beneficial
owners of which is a person described in (a), (b), (c), (d) or (e).

For the purposes of determining “qualified purchaser” status, the term
“Investments” means all of the following:
     (i) Securities (as defined by Section 2(a)(1) of the Securities Act), other
than securities of an issuer that controls, is controlled by, or is under common
control with, the Purchaser, unless the issuer of such securities is any of the
following:

  (A)   An investment company, a company that would be an investment company
under the Company Act but for the exclusions provided by Sections 3(c)(1)
through 3(c)(9) of the Company Act or the exemptions provided by Rules 3a-6 or
3a-7 thereunder, or a commodity pool;     (B)   A company that files reports
pursuant to Section 13 or Section 15(d) of the U.S. Securities Exchange Act of
1934, as amended, or that has a class of securities that are listed on a
“designated offshore securities market” as that term is defined by Regulation S
under the Securities Act; or     (C)   A company with shareholders’ equity of
not less than $50 million (determined in accordance with generally accepted
accounting principles) as reflected on the company’s most recent financial
statements, provided that such financial statements present the information as
of a date within 16

 

1   For purposes of this question, “company” includes a corporation, a
partnership, an association, a joint-stock company, a trust, a fund or any
organized group of persons whether incorporated or not, or any receiver, trustee
in bankruptcy or similar official or a liquidating agent for any of the
foregoing, in its capacity as such.

6



--------------------------------------------------------------------------------



 



      months preceding the date on which the Purchaser acquires the securities
of a Section 3(c)(7) company.

     (ii) Real estate held for “Investment Purposes,” as described below.
     (iii) “Commodity Interests” held for Investment Purposes, as described
below. “Commodity Interests” means commodity futures contracts, options on
commodity futures contracts, and options on physical commodities traded on or
subject to the rules of:

  (A)   Any contract market designated for trading such transactions under the
Commodity Exchange Act (the “CEA”) and the rules thereunder; or     (B)   Any
board of trade or exchange outside the United States, as contemplated in Part 30
of the rules under the CEA.

     (iv) “Physical Commodities” held for Investment Purposes, as described
below. “Physical Commodity” means any physical commodity with respect to which a
Commodity Interest is traded on a market specified in (iii)(A) or
(B) immediately above.
     (v) To the extent not securities, “Financial Contracts” entered into for
Investment Purposes, as described below. “Financial Contracts” means any
arrangement that:

  (A)   Takes the form of an individually negotiated contract, agreement, or
option to buy, sell, lend, swap, or repurchase, or other similar individually
negotiated transaction commonly entered into by participants in the financial
markets;     (B)   Is in respect of securities, commodities, currencies,
interest or other rates, other measures of value, or any other financial or
economic interest similar in purpose or function to any of the foregoing; and  
  (C)   Is entered into in response to a request from a counter party for a
quotation, or is otherwise entered into and structured to accommodate the
objectives of the counter party to such arrangement.

     (vi) If the Purchaser is a company that would be an investment company but
for one of the exclusions provided by Section 3(c)(1) or Section 3(c)(7) of the
Company Act, or a commodity pool, any amounts payable to the Purchaser pursuant
to a firm agreement or similar binding commitment pursuant to which a person has
agreed to acquire an interest in, or make capital contributions to, the
Purchaser upon demand of the Purchaser; and
     (vii) Cash and cash equivalents (including foreign currencies) held for
Investment Purposes, as described below, including:

  (A)   Bank deposits, certificates of deposit, bankers acceptances and similar
bank instruments held for Investment Purposes; and     (B)   The net cash
surrender value of an insurance policy.

Investment Purposes. For purposes of determining if something is an “Investment”
the following applies. Real estate is not considered to be held for Investment
Purposes by an investor if it is used

7



--------------------------------------------------------------------------------



 



by the investor or a Related Person, as described below, for personal purposes
or as a place of business, or in connection with the conduct of the trade or
business of the investor or a Related Person, provided that real estate owned by
an investor that is engaged primarily in the business of investing, trading or
developing real estate in connection with such business may be deemed to be held
for Investment Purposes. Residential real estate is not deemed to be used for
personal purposes if deductions with respect to such real estate are not
disallowed by Section 280A of the Code. A Commodity Interest or Physical
Commodity owned, or a financial contract entered into, by an investor that is
engaged primarily in the business of investing, reinvesting, or trading in
Commodity Interests, Physical Commodities or financial contracts in connection
with such business may be deemed to be held for Investment Purposes. The term
“Related Person” generally means a person who is related to the investor as a
sibling, spouse or former spouse, or is a direct lineal descendant or ancestor
by birth or adoption of the investor, or is a spouse of such descendant or
ancestor, provided that, in the case of a Family Company, a Related Person
includes any owner of the Family Company and any person who is a Related Person
of such owner.
Valuation. For purposes of determining whether an investor is a qualified
purchaser, the aggregate amount of Investments owned and invested on a
discretionary basis by the investor is the Investments’ fair market value on the
most recent practicable date or their cost, provided that: in the case of
Commodity Interests, the amount of Investments is the value of the initial
margin or option premium deposited in connection with such Commodity Interests;
and, in each case, certain deductions (described below) from the amount of
Investments owned by the investor must be made. In determining whether any
person is a qualified purchaser there is deducted from the amount of such
person’s Investments the amount of any outstanding indebtedness incurred to
acquire or for the purpose of acquiring the Investments owned by such person.
Additionally, in determining whether a Family Company is a qualified purchaser,
there will be deducted from the value of such Family Company’s Investments any
outstanding indebtedness incurred by an owner of the Family Company to acquire
such Investments.
Joint Investments. In determining whether a natural person is a qualified
purchaser, there may be included in the amount of such person’s Investments any
Investments held jointly with such person’s spouse, or Investments in which such
person shares with such person’s spouse a community property or similar shared
ownership interest. In determining whether spouses who are making a joint
investment in the Partnership are qualified purchasers, there may be included in
the amount of each spouse’s Investments any Investments owned by the other
spouse (whether or not such Investments are held jointly). In each case, the
amount of any such Investments will be reduced by any deductions specified above
(under “Valuation”) with respect to each spouse.
Investments by Subsidiaries. For purposes of determining the amount of
Investments owned by a company under “Qualified Purchaser” in the Investor
Eligibility section above, there may be included Investments owned by
majority-owned subsidiaries of the company and Investments owned by a company
(“Parent Company”) of which the company is a majority-owned subsidiary, or by a
majority-owned subsidiary of the company and other majority-owned subsidiaries
of the Parent Company.
Certain Retirement Plans and Trusts. In determining whether a natural person is
a qualified purchaser, there may be included in the amount of such person’s
Investments any Investments held in an individual retirement account or similar
account the Investments of which are directed by and held for the benefit of
such person.

8



--------------------------------------------------------------------------------



 



Exhibit C
Qualified Institutional Investors
          A qualified institutional investor is an investor who has professional
knowledge and experience relating to investment in securities. The following
types of institutional investors are designated as qualified institutional
investors:

(i)   Financial instruments firms that deal with highly liquid securities such
as stocks and bonds or that operate investment management business.   (ii)  
Financial institutions that accept deposits (restricted to entities filed with
the Commissioner of the Financial Services Agency (FSA) for a credit cooperative
and entities designated by the Commissioner of the FSA for agricultural and
fishermen’s cooperatives)   (iii)   Insurance companies   (iv)   Corporations
that have securities balances of 1 billion yen or more and have filed with the
Commissioner of the FSA   (v)   Individuals who have securities balances of
1 billion yen or more and one year has passed since the opening of their
accounts and who have filed with the Commissioner of the FSA   (vi)  
Corporations or individuals that operate an association under the Civil Code
(with securities balances of 1 billion yen or more and the consent of other
associates) and have filed with the Commissioner of the FSA   (vii)   Limited
liability investment partnerships   (viii)   Employees’ pension funds that have
filed with the Commissioner of the FSA   (ix)   Investment management-type trust
companies that have filed with the Commissioner of the FSA

